

116 HCON 67 IH: Recognizing the International Day of Peace.
U.S. House of Representatives
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. CON. RES. 67IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2019Mr. Lewis submitted the following concurrent resolution; which was referred to the Committee on Oversight and ReformCONCURRENT RESOLUTIONRecognizing the International Day of Peace.
	
 Whereas, on November 30, 1981, during the 77th plenary meeting, the United Nations General Assembly adopted a resolution to declare the third Tuesday of September as the International Day of Peace;
 Whereas, nearly 20 years later, the United Nations General Assembly adopted A/RES/55/282, which officially designated September 21 as a global day to recognize and celebrate international cease-fire and nonviolence;
 Whereas, on September 21, all United Nations Member States, organizations, regional and nongovernmental organizations, and individuals are encouraged to celebrate and recognize global peace efforts;
 Whereas the United States Institute of Peace coordinates an annual Peace Day Challenge, an international effort to reaffirm peace as an authentic alternative to violence and war;
 Whereas according to the United States Institute of Peace, since 2015 the Peace Day Challenge has reached more than 104 million people in 148 countries;
 Whereas, in 2015, the USIP Global Peacebuilding Center developed an inaugural USIPEACE Teachers program which selected educators to incorporate peacebuilding into curricula and activities with students across the country;
 Whereas peace education programs help break the cycle of violence and conflict by developing active communities committed to peace scholarship and instruction;
 Whereas the 2019 Global Peace Index found that peacefulness improved slightly for the first time in five years, but declined in 76 countries of those studied;
 Whereas the 2019 Global Peace Index also noted that for the past 10 years there has been a persistent decrease in the world’s peacefulness and that global violence cost $14.1 trillion in 2018;
 Whereas these reports and actions underscore the importance of strengthening and supporting domestic and global efforts to study, discuss, teach, and develop techniques and methods to encourage and augment global peace efforts;
 Whereas climate change threatens world economies, public health, and the environment, which affect the security and peaceful existence of global citizens and countries around the world;
 Whereas the Institute for Economics and Peace found that countries with lower levels of positive peace have a higher ratio of fatalities as a result of natural disasters;
 Whereas climate change results in natural disasters, droughts, desalination of water, destruction of ecosystems, and other catastrophes that exacerbate or instigate tensions that lead to violent conflict;
 Whereas young people and activists in more than 150 countries around the world launched coordinated global protests demanding action on climate change in September 2019; and
 Whereas the theme for the 2019 International Day of Peace is Climate Action for Peace: Now, therefore, be it  That Congress—
 (1)recognizes the importance of celebrating the 38th anniversary of the International Day of Peace; and
 (2)urges all citizens of the United States to reflect upon the importance of peace, tolerance, cease-fire, and nonviolence.
			